Citation Nr: 0010334	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-44 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to June 
1946.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (RO), which determined that the veteran's claim for 
service connection for a neck injury was not well grounded.

The issue of service connection for residuals of a head 
injury to include a bruise on the brain, although certified 
for appeal by the RO, is not within the Board's jurisdiction.  
The veteran did not file a notice of disagreement with regard 
to the RO's January 1997 rating decision denying service 
connection for residuals of a head injury to include a bruise 
on the brain.  

The issue of entitlement to service connection for residuals 
of a head injury to include a bruise on the brain is not 
before the Board.  Jurisdiction does indeed matter and it is 
not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1999).  The Court of Appeals for Veterans 
Claims (Court) has noted that: Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows: Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  One 
of the steps required for jurisdiction has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  


REMAND

In an April 1996 rating decision the RO determined that the 
veteran's claim for service connection for a neck injury was 
not well grounded.  The veteran filed a timely notice of 
disagreement.  The RO issued a statement of the case (SOC) 
and the veteran submitted a substantive appeal in September 
1996.  

Subsequent to the veteran's substantive appeal the veteran 
submitted additional written statements with regard to his 
claim.  Also the RO obtained the veteran's VA outpatient 
treatment records, dated July 1996 to October 1996.  This 
evidence contained information, which bears on the issue of 
the veteran's claim for service connection for a neck injury.  
The RO did not issue a supplemental statement of the case 
(SSOC) indicating consideration the evidence received 
subsequent to the veteran's substantive appeal.  

Under applicable VA regulations, if additional evidence 
pertinent to a veteran's claim is received subsequent to the 
issuance of the most recent SOC or if the most recent SOC is 
inadequate, and the record has not yet been transferred to 
the Board, the RO is required to prepare and issue a SSOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.31, 19.37(a) (1999).

Because additional evidence pertinent to the veteran's claim 
was received subsequent to the issuance of the September 1996 
SOC, he is entitled to have to the RO furnish him with a 
SSOC.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the additional 
evidence submitted.  

2.  The RO should then issue a 
supplemental statement of the case with 
reference to the additional evidence 
submitted.  

3.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


